EXHIBIT 10.2
 
 






PERSONAL & CONFIDENTIAL
 
 
To:
 
   
From:
     
Date:
 
   
Subject:
Restricted Stock Unit (RSU) Award Agreement

 
 
On __________, ______, the Compensation and Benefits Committee of the Board of
Directors of The Brink’s Company in accordance with The Brink’s Company 2013
Equity Incentive Plan (the “Plan”) granted you an award of ________ restricted
stock units (RSUs).  The initial value of each RSU is _________ (based on the
closing price of the Company’s common stock on __________, ______).


Each restricted stock unit represents a right to a future payment equal to one
share of The Brink’s Company common stock.  Such payment will be made in shares
of The Brink’s Company common stock.


Subject to your continued employment by the Company or one of its subsidiaries
as of the relevant settlement date (unless otherwise provided under the terms
and conditions of the Plan or this document) you shall be entitled to receive
(and the Company shall deliver to you) as soon as practicable following the
vesting schedule set forth below, the number of Shares underlying this award.


[Vesting Description]


After accepting the award, you may view vesting details by clicking the Balance
tab and selecting Grant Date __________, ______.


The restricted stock units you have been granted are equity awards that must
satisfy defined “vesting requirements” prior to being distributed to you as full
value shares of BCO common stock.  The vesting requirements are outlined in the
Terms and Conditions document that follows.  If the vesting requirements are
satisfied, the awards will be converted to shares of The Brink’s Company (BCO)
common stock.  At the time of settlement, the Company shall withhold a
sufficient number of shares to provide for the payment of any taxes required by
federal, state or local law with respect to income resulting from the
settlement.  Upon payment of the required taxes, your shares of The Brink’s
Company common stock will be delivered to you.

 
 

--------------------------------------------------------------------------------

 



Prior to your grant acceptance, you will need to review the following documents
provided below:


·  
Additional Terms and Conditions applying to this grant.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Plan.  By your electronic acceptance of this award, you and the Company
agree that this award is granted under and governed by the terms and conditions
of The Brink’s Company 2013 Equity Incentive Plan as amended (receipt of a copy
of which is hereby acknowledged), as well as the Terms and Conditions which are
incorporated as a part of this document.



·  
A copy of The Brink’s Company Compensation Recoupment Policy (Exhibit A), which
provides that incentive compensation can be recouped from executive officers and
other responsible parties in the event the Company is required to provide an
accounting restatement for any of the prior three fiscal years, due to material
noncompliance with any financial reporting requirement under the Federal
securities laws.  You must agree with this policy in order to receive this grant
of RSUs, as outlined in Section 7(b) of the Terms and Conditions document that
follows.



·  
The Restrictive Covenant Agreement (Exhibit B), which will require that you
refrain from certain activities in the event that you terminate employment with
the Company and its subsidiaries. You must agree to these restrictions in order
to receive this grant of RSUs, as outlined in Section 8 of this Award Agreement.



By your signature and the authorized Company signature below and on the final
page of this Award Agreement, you and the Company agree that this award is
granted under and governed by the terms and conditions of The Brink’s Company
2013 Equity Incentive Plan as amended (receipt of a copy of which is hereby
acknowledged), as well as this Award Agreement, all of which are incorporated as
a part of this Award Agreement.
 
 

     
The Brink’s Company
 
Date
 
 
   
Employee
 
Date

 
 



 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


1.   Subject to all the terms and conditions of the Plan, the Employee is
granted the restricted stock units award (the “Award”) as set forth above.


2.   Subject to the Employee’s continued employment by the Company or one of its
subsidiaries as of the relevant settlement date (unless otherwise provided under
the terms and conditions of the Plan), the Employee shall be entitled to receive
(and the Company shall deliver to the Employee) as soon as practicable following
the relevant settlement date set forth on page one of this Award Agreement (or,
if applicable, as soon as practicable following the settlement date set forth in
paragraph Section 11(b) or Section 12(g) of the Plan (as supplemented by Section
17 of the Plan and Section 3(a) of this Award Agreement) or Section 3(b) of this
Award Agreement), the number of Shares underlying this Award scheduled to be
settled on such date.


3.   (a) Notwithstanding Section 12(g) of the Plan, unless otherwise determined
by the Board of Directors of the Company or the Committee, if, in the event of a
Change in Control, the successor company assumes or provides a substitute award
for this Award, with appropriate adjustments to the number and kinds of shares
underlying this Award, any portion of this Award as to which the settlement date
has not theretofore occurred shall remain outstanding and shall be settled at
the time(s) described in Section 2 of this Award Agreement (disregarding, for
this purpose, the reference in such Section 2 to Section 12(g) of the
Plan).  If, in the event of a Change in Control, the successor company does not
so assume this Award or provide a substitute award, Section 12(g) of the Plan
shall apply to this Award.


3.    (b) Notwithstanding Section 3(a) of this Award Agreement, if following a
Change in Control, the Employee’s employment by the Company or one of its
subsidiaries is terminated by the Company or one of its subsidiaries without
Cause or by the Employee for Good Reason, provided that such termination
constitutes a separation from service (within the meaning of Section 409A of the
Code), then upon such termination, this Award shall vest and shall be settled in
full, and any restrictions applicable to this Award shall automatically lapse.


3.    (c)  For purposes of this Award Agreement, “Good Reason” means any of the
following events that is not cured by the Company or one of its subsidiaries
within thirty (30) days after written notice thereof from the Employee to the
Company, which written notice must be made within ninety (90) days of the
occurrence of the event:


(i)  (A) without the Employee’s express written consent, the assignment to the
Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, (B)
any other action by the Company or one of its subsidiaries that results in a
material diminution in such position, authorities, duties or responsibilities or
(C) any material failure by the Company or one of its subsidiaries to (1) pay
the Employee compensation at an annual rate equal to the sum of (x) a salary not

 
 

--------------------------------------------------------------------------------

 

less than the Employee’s annualized salary in effect immediately prior to the
Change in Control and (y) an annual bonus not less than the average annual bonus
earned by and paid to the Employee for the last three full calendar years
preceding the Change in Control; provided that, if the Employee has not been
employed for the entirety of the last three full calendar years, then to the
extent necessary to attain an average of three calendar years for purposes of
determining the amount of such annual bonus, the Employee’s target annual bonus
amount for the year in which the Change in Control occurs shall be used for any
(i) partial calendar year(s) of employment and (ii) calendar year(s) that has
not yet commenced; (2) permit the Employee to (x) continue to participate in all
incentive and savings plans and programs generally applicable to similarly
situated employees of the Company or (y) participate in incentive and savings
plans and programs of the successor to the company which have benefits that are
not less favorable to the Employee than the benefits available to the employee
under the incentive and savings plans and programs in which the employee was
eligible to participate immediately prior to the change in control; (3) permit
the Employee and/or the Employee’s family or beneficiary, as the case may be, to
(x) participate in and receive all benefits under welfare benefit plans and
programs generally applicable to similarly situated employees of the Company or
(y) participate in welfare benefit plans and programs of a successor company
which have benefits that are not less favorable to the Employee than the
benefits available to the employee under the welfare benefit plans and programs
in which the employee was eligible to participate immediately prior to the
change in control; (4) in accordance with policies then in effect with respect
to the payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than ordinary commuting expenses)
incurred by the Employee in performing services for the Company; provided that
all such expenses shall be accounted for in such reasonable detail as the
Company may require; and (5) provide the Employee with periods of vacation not
less than those to which the Employee was entitled immediately prior to the
Change in Control;


(ii)  without the Employee’s express written consent, the Company’s or any
subsidiary’s requiring a change to the Employee’s work location to a location of
more than 25 miles from the Employee’s work location as of immediately prior to
the Change in Control which change increases the distance of the Employee’s
commute from Employee’s principal residence at the time of such change;


(iii)  any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides for payments or benefits in connection with a Change in
Control (a “Change in Control Agreement”) or employment agreement, in each case,
between the Employee and the Company or any subsidiary in the same manner and to
the same extent that the Company or any subsidiary would be required to perform
it if no such succession had taken place; or

 
 

--------------------------------------------------------------------------------

 

(iv) any material breach of, or failure by the Company or one of its
subsidiaries to comply with, the provisions of any Change in Control Agreement
or employment agreement, in each case, between the Employee and the Company or
any subsidiary.


Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.


4.   The Shares underlying the Award, until and unless delivered to the
Employee, do not represent an equity interest in the Company and carry no
dividend or voting rights.  The Employee will not have any rights of a
shareholder with respect to the Shares underlying the Award until the Shares
have been properly delivered to the Employee in accordance with this Award
Agreement.  For the avoidance of doubt, no dividend equivalents will be paid on
restricted stock units comprised in this Award.


5.   In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall withhold from the payment to the Employee a sufficient number of shares to
provide for the payment of any taxes required to be withheld by federal, state
or local law with respect to income resulting from such payment.


6.   The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.


7.   (a) This Award Agreement is subject to the terms and conditions of The
Brink’s Company Compensation Recoupment Policy (the “Recoupment Policy”), a copy
of which follows as Exhibit A, and the provisions thereof are incorporated in
this Award Agreement by reference.  The Employee further acknowledges and agrees
that all cash-based or equity-based incentive compensation, as defined in the
Recoupment Policy (“Incentive Awards”), that the Employee receives or is
eligible to receive contemporaneously with or after the date of this Award
Agreement shall be subject to the terms and conditions of the Recoupment Policy,
and the Employee may be required to forfeit such Incentive Awards, or return
shares or other property (or any portion thereof) received in respect of such
Incentive Awards, if the Employee is determined to be a Covered Employee and
such Incentive Awards, shares or other property (or such portion thereof) is
determined to be Excess Compensation (as such terms are defined in the
Recoupment Policy).


7.    (b) In exchange for the Award granted hereby, and the opportunity to be
eligible to receive future Incentive Awards, the Employee expressly agrees and
consents that all awards previously granted under the applicable Incentive Plans
shall be subject to the terms and conditions of the Recoupment Policy from and
after the date hereof.  For the avoidance of doubt, the Employee may be required
to forfeit Incentive Awards, or return shares or other property (or any portion
thereof) already received in respect of such Incentive Awards, if the Employee
is determined to be a Covered Employee and

 
 

--------------------------------------------------------------------------------

 

such Incentive Awards, shares or other property (or such portion thereof) is
determined to be Excess Compensation.  The parties acknowledge that the Employee
would not be eligible for the benefits described in the first sentence of this
Section 7(b) without agreeing to the consent in this Section 7(b).


8.   In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in the RSU, the receipt and adequacy of
which are hereby acknowledged, the Employee agrees to comply with the terms of
the Restrictive Covenant Agreement set forth on Exhibit B of this Award
Agreement, the provisions of which are incorporated in this Award Agreement by
reference.  This Award shall expire and may no longer become earned and/or
payable on and after the time the Employee breaches the terms of the Restrictive
Covenants set forth in Exhibit B, and the Employee expressly agrees to (i)
return to the Company any Shares previously delivered pursuant to this Award
Agreement, (ii) reimburse the Company for all withholding taxes paid in
connection with settlement of the Award and (iii) pay to the Company the
aggregate proceeds received from any sale or disposition of Shares previously
delivered pursuant to this Award Agreement, promptly upon breach of such
Restrictive Covenants.


9.   All other provisions contained in the Plan, as in effect on the date of
this Award Agreement are incorporated in this Award Agreement by reference.  The
Board of Directors of the Company or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of a
holder of an Award with respect to a previously granted Award, the Award
holder’s consent shall be required except to the extent any such amendment is
made to comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations.  This Award Agreement may at any time
be amended by mutual agreement of the Committee (or a designee thereof) and the
holder of the Award.  Prior to a Change in Control of the Company, and upon
written notice by the Company, given by registered or certified mail, to the
holder of the Award of any such amendment of this Award Agreement or of any
amendment of the Plan adopted prior to such a Change in Control, this Award
Agreement shall be deemed to incorporate the amendment to this Award Agreement
or to the Plan specified in such notice, unless such holder shall, within 30
days of the giving of such notice by the Company, give written notice to the
Company that such amendment is not accepted by such holder, in which case the
terms of this Award Agreement shall remain unchanged.  Subject to any applicable
provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board of Directors of the Company shall be final, conclusive and binding on the
Company and the holder of the Award.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Plan.


10.  All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally

 
 

--------------------------------------------------------------------------------

 

or mailed to the Employee at the address set forth below.  Such addresses may be
changed at any time by notice from one party to the other.


11.  This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee.  As used in this Award
Agreement, the “Company” means the Company as defined in the preamble to this
Award Agreement and any successor.


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.
 
 

     
The Brink’s Company
 
Date
 
 
 
   
Employee
 
Date
 
 
 
Street address, City, State & ZIP

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).
 
In the event of a Restatement, the Compensation and Benefits Committee shall
determine, in its discretion, whether the “Covered Employees” (as defined below)
have received “Excess Compensation” (as defined below). The Compensation and
Benefits Committee will take such actions as it deems necessary or appropriate
against a particular Covered Employee, depending on all the facts and
circumstances as determined during its review, including (i) the recoupment of
all or part of any Excess Compensation, (ii) recommending disciplinary actions
to the Board of Directors, up to and including termination, and/or (iii) the
pursuit of other available remedies.
 
“Excess Compensation” means the amount of the excess cash-based or equity-based
incentive compensation equal to the difference between the actual amount
received by the Covered Employee and the award or payment that would have been
received based on the restated financial results during the three-year period
preceding the date on which the Company is required to prepare such restatement
(the “Covered Period”).
 
“Covered Employees” means (i) the executive officers set forth in the Company’s
most recent proxy statement and (ii) any employee whose acts or omissions were
directly responsible for the events that led to the restatement and who received
Excess Compensation during the Covered Period.
 
For purposes of this Policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2013 Equity Incentive Plan, as
amended (the “Incentive Plan”), and any successor plan or plans.
 
This policy shall be communicated to all participants in the Company’s KEIP,
MPIP and Incentive Plan.
 
This Policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
consider any amounts paid to the Company by the Chief Executive Officer and
Chief Financial Officer pursuant to Section 304 in determining any amount of
Excess Compensation to recoup.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Restrictive Covenant Agreement (“RCA”)


1.
Definitions:

 
a.
“Company” means the Brink’s Company, or such subsidiary of the Brink’s Company
which employs Employee.

 
b.
“Competing Business” means any person or entity that provides products or
services in the business of armored vehicle transportation, secure international
transportation of valuables, coin processing services, currency processing
services, cash management services, safe and safe control services, payment
services, security and guarding services, deposit processing services/daily
overnight credit, check imaging, or jewel or precious metal vaulting, that are
the same as or substantially similar to, and competitive with, the products or
services provided by the Brink’s Company or its subsidiaries at any time during
the twenty-four (24) months prior to the cessation of Employee’s employment.

 
c.
“Confidential Information” means all valuable and/or proprietary information (in
oral, written, electronic or other forms) belonging to or pertaining to the
Company, its customers and vendors, that is not generally known or publicly
available, and which would be useful to competitors of the Company or otherwise
damaging to the Company if disclosed.  Confidential Information may include, but
is not necessarily limited to:  (i) the identity of Company customers, their
purchasing histories, and the terms or proposed terms upon which Company offers
or may offer its products and services to such customers, (ii) the identity of
Company vendors or potential vendors, and the terms or proposed terms upon which
the Company may purchase products and services from such vendors, (iii) the
terms and conditions upon which the Company employs its employees and
independent contractors, (iv) marketing and/or business plans and strategies,
(v) financial reports and analyses regarding the revenues, expenses,
profitability and operations of the Company, (vi) technology used by the Company
to provide its services, and (vii) information provided to the Company by third
parties under a duty to maintain the confidentiality of such
information.  Notwithstanding the foregoing, Confidential Information does not
include information that:  (i) has been voluntarily disclosed to the public by
the Company, except where such public disclosure has been made by Employee
without authorization from the Company; (ii) has been independently developed
and disclosed by others, or (iii) which has otherwise entered the public domain
through lawful means.

 
d.
“Material Contact” means Employee personally communicated with a Customer
(defined below) in person, by telephone or by paper or electronic correspondence
in furtherance of the business interests of the Company and within twelve (12)
months prior to the cessation of Employee’s employment.



 
 

--------------------------------------------------------------------------------

 
 
e.
“Restricted Period” means the period commencing twenty-four (24) months
following the cessation of Employee’s employment with the Company.

 
f.
“Restricted Territory” means any and all of those geographic areas (i) in which
Employee was physically located at the time Employee provided services in
furtherance of the business interests of the Company, (ii) for which Employee
had supervisory responsibility (in whole or in part), if any, on behalf of the
Company, or (iii) to which Employee was assigned by the Company.   In regard to
the United States of America, such Restricted Territory shall mean those
individual states in which Employee provided services, or was assigned, or had
supervisory responsibility within the stated time period.  In regard to areas
outside of the United States, such Restricted Territory shall mean those
countries in which Employee provided services, was assigned or had supervisory
responsibility within the stated time period.  Provided, however, that in all
cases the Restricted Territory shall be limited to those states or countries
where Employee provided such services or had such responsibility or assignment
within twenty-four (24) months prior to the cessation of Employee’s employment.
Provided further that the “Restricted Territory” shall not include any state or
country where the Company has ceased providing its products and services.

 
g.
“Customer” means any person or entity who or which purchased products or
services from the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.

 
h.
“Vendor” means any person or entity who or which has provided products or
services to the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.

 
i.
“Lines of Business of the Company” means any Company-recognized department,
division or subdivision of the Company, or any of its subsidiaries or
affiliates, to which Employee was assigned or which Employee supervised
(directly or indirectly or in whole or in part) or for which Employee provided
services as part of Employee’s employment duties within twenty-four (24) months
prior to the cessation Employee’s employment.

 
2.
Assignment of Work Product and Inventions.  Employee hereby assigns and grants
to the Company (and will upon request take any actions needed to formally assign
and grant to Company and/or obtain patents, trademark registrations or
copyrights belonging to Company) the sole and exclusive ownership of any and all
inventions, information, reports, computer software or programs, writings,
technical information or work product collected or developed by Employee, alone
or with others, during the term of Employee's employment relating to the
Company.  This duty applies whether or not the forgoing inventions or
information are made or prepared in the course of employment with the Company,
so long as such inventions or information relate to the Business of Company and
have been developed in whole or in part during the term of Employee's
employment.



 
 

--------------------------------------------------------------------------------

 


 
Employee agrees to advise the Company in writing of each invention that
Employee, alone or with others, makes or conceives during the term of Employee's
employment and which relate to the Business of Company. Notwithstanding any
provision of this RCA, Employee shall not be required to assign, nor shall
Employee be deemed to have assigned, any of Employee’s rights in any invention
that Employee develops entirely on his own time without using Company’s
equipment, supplies, facilities, or Trade Secrets, except for inventions that
either: (1) relate, at the time that the invention is conceived or reduced to
practice, to the Business of Company or to actual or demonstrably anticipated
research or development of the Company; or (2) result from any work performed by
Employee for the Company on behalf of the Company.  Inventions which Employee
developed before Employee came to work for the Company, if any, are described in
the attached Exhibit “A” and excluded from this Section.  The failure of the
parties to attach any Exhibit A to this RCA shall be deemed an admission by
Employee that Employee does not have any pre-existing inventions.

 
3.
Return of Property and Information.  Employee agrees not to remove any Company
property from Company premises, except when authorized by the Company.  Employee
agrees to return all Company property and information (whether confidential or
not) within Employee’s possession or control within seven (7) calendar days
following the cessation of Employee’s employment with the Company.  Such
property and information includes, but is not limited to, the original and any
copy (regardless of the manner in which it is recorded) of all information
provided by Company to Employee or which Employee has developed or collected in
the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers.  Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee.  Employee may retain
information relating to Employee’s benefit plans and compensation only to the
extent such information reflects employee’s individual financial and benefit
information, as opposed to information and plan terms that are applicable to
others.

 
4.
Duty of Confidentiality. Company agrees, and Employee acknowledges, that Company
shall provide Confidential Information to Employee as part of the employment
relationship between Company and Employee and that such information is necessary
for Employee to perform Employee's duties for Company.  Employee agrees that
during employment with the Company and for a period of five (5) years following
the cessation of Employee’s employment with the Company, Employee shall not,
directly or indirectly, divulge or make use of any Confidential Information of
the Company other than in the performance of Employee’s duties for the
Company.  While employed by the Company, Employee shall make all reasonable
efforts to protect and maintain the



 
 

--------------------------------------------------------------------------------

 


 
confidentiality of the Confidential Information of the Company.  In the event
that Employee becomes aware of unauthorized disclosures of the Confidential
Information by anyone at any time, whether intentionally or by accident,
Employee shall promptly notify the Company. This RCA does not limit the remedies
available to the Company under common or statutory law as to trade secrets or
other types of confidential information, which may impose longer duties of
non-disclosure.

 
5.
Non-Competition.

 
 
a.
Employee agrees that during the Restricted Period, and within the Restricted
Territory, Employee shall not, directly or indirectly, whether on Employee’s own
behalf or on behalf of any other person or entity, own, manage, control, or
participate in the ownership, management, or control of, a Competing Business in
regard to products or services that are the same as or substantially similar to,
and in competition with, those offered by any Lines of Business of the Company
(as defined herein) within twenty-four (24) months prior to Employee’s
termination or resignation

 
 
b.
Employee agrees that during the Restricted Period, and within the Restricted
Territory, Employee shall not, directly or indirectly, whether on Employee’s own
behalf or on behalf of any other person or entity, perform services for a
Competing Business which are the same as or substantially similar to the
services conducted, authorized, offered, or provided by Employee to any Lines of
Business of the Company within twenty-four (24) months prior to Employee’s
termination or resignation.

 
 
c.
Nothing in this RCA shall prohibit Employee from owning 5% or less of the
outstanding equity or debt securities of any publicly traded Competing Business.

 
6.
Non-Recruitment of Company Employees and Contractors.  Employee agrees that
during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of the Company with
whom Employee had Material Contact, to terminate or lessen such employment or
contract with the Company.

 
7.
Non-Solicitation of Company Customers. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
Customers of the Company with whom Employee had Material Contact, for the
purpose of selling any products or services for a Competing Business.

 
 


 
 

--------------------------------------------------------------------------------

 


8.
Non-Solicitation of Company Vendors. Employee agrees that during the Restricted
Period, Employee shall not, directly or indirectly, whether on Employee’s own
behalf or on behalf of any other person or entity, solicit any actual or
prospective Vendor of the Company with whom Employee had Material Contact, for
the purpose of purchasing products or services to support a Competing Business.

 
9.
Acknowledgements.  Employee acknowledges and agrees that the provisions of this
RCA are reasonable as to time, scope and territory given the Company’s need to
protect its Confidential Information and its relationships and goodwill with its
customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company.   Employee represents that
Employee has the skills and abilities to obtain alternative employment that
would not violate these Restrictive Covenants in the event that Employee leaves
employment with the Company, and that these Restrictive Covenants do not pose an
undue hardship on Employee.  Employee further acknowledges that Employee’s
breach of any of these Restrictive Covenants would likely cause irreparable
injury to the Company, and therefore the Company may seek, at its option,
injunctive relief and the recovery of its reasonable attorney’s fees and costs
incurred in defending or enforcing the Restrictive Covenants (in the event the
Company is the prevailing party), in addition to or in place of any other
remedies available in law or equity, including any remedies available under the
RSU.

 
10.
Caveat.  Nothing in this RCA shall prohibit Employee from working in any role or
engaging in any job or activity that is not in competition with the products and
services provided by the Company at the time Employee’s employment ceases.

 
11.
Breach does not excuse performance.  Employee agrees that a breach or an alleged
breach by the Company of any provision of this RCA or any other agreement shall
not excuse Employee’s obligation to adhere to the provisions of this RCA and
shall not constitute a defense to the enforcement thereof by the Company.

 
12.
Non-Disparagement.  Employee agrees that Employee will not make any untrue,
misleading, or defamatory statements concerning the Company or any of its
subsidiaries or affiliates or any of its or their officers or directors, and
will not directly or indirectly make, repeat or publish any false, disparaging,
negative, unflattering, accusatory, or derogatory remarks or references, whether
oral or in writing, concerning the Company or any of its subsidiaries or
affiliates, or otherwise take any action which might reasonably be expected to
cause damage or harm to the Company or any of its subsidiaries or affiliates or
any of its or their officers or directors.  Nothing in this RCA, however,
prohibits Employee from communicating with or cooperating in any investigations
of any governmental agency on matters within their jurisdictions, provided that
this RCA does prohibit Employee from recovering any relief, including without
limitation monetary relief, as a result of such activities.  In agreeing not to
make disparaging statements



 
 

--------------------------------------------------------------------------------

 


 
 
regarding the Company or its subsidiaries or affiliates or its or their officers
or directors, Employee acknowledges that he is making a knowing, voluntary and
intelligent waiver of any and all rights he may have to make disparaging
comments about the Company or its subsidiaries or affiliates or its or their
officers or directors, including rights under any applicable federal and state
constitutional rights.

 
13.
Governing Law.  The terms of this RCA and any disputes arising out of it shall
be governed by and construed in accordance with the laws of the Commonwealth of
Virginia, except that any Virginia conflict-of-law principles that might require
application of the laws of another jurisdiction shall not apply.

 
14.
Venue.  Any dispute arising from or relating to this RCA shall be resolved
exclusively in the United States District Court for the Eastern District of
Virginia (Richmond Division) or the Circuit Court of Henrico County, Virginia,
at the sole option of the Company, and Employee expressly consents to the
personal jurisdiction in these courts and in the Commonwealth of Virginia, and
hereby waives all objections to venue and jurisdiction, as well as Employee’s
right to removal, if any.

 
15.
Construction.  This RCA shall not be construed more strictly against one party
than any other by virtue of the fact that it may have been prepared by counsel
for one of the parties.  The headings to the sections of this RCA are included
for convenience only and shall not affect the interpretation of this RCA.

 
16.
Modification.  The parties expressly agree that should a court find any
provision of this RCA, or part thereof, to be unenforceable or unreasonable, the
court may modify the provision, or part thereof, in a manner which renders that
provision reasonable, enforceable, and in conformity with public policy.

 
17.
Severability.  If any provision of this RCA, or part thereof, is determined to
be unenforceable for any reason whatsoever, and cannot or will not be modified
to render it enforceable, it shall be severable from the remainder of this RCA
and shall not invalidate or affect the other provisions of this RCA, which shall
remain in full force and effect and shall be enforceable according to their
terms. No covenant shall be dependent upon any other covenant or provision
herein, each of which stands independently.

 
18.
Notices.  All notices hereunder shall be in writing and (a) if to the Company,
shall be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.



 
 

--------------------------------------------------------------------------------

 


19.
Assignability.  This RCA shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company.  This RCA may be assigned
by the Company to a successor in interest without the prior consent of the
Employee.

 
20.
Waivers and Further Agreements.  Neither this RCA nor any term or condition
hereof, may be waived or modified in whole or in part as against the Company or
Employee, except by written instrument executed by or on behalf of the party
other than the party seeking such waiver or modification, expressly stating that
it is intended to operate as a waiver or modification of this agreement or the
applicable term or condition hereof.

 
 